*633OpinioN,
Mr. Chief Justice Paxson :
The defendant was convicted in the court below for selling liquors without a license. His defence was that he was selling in original packages, as the agent of a firm outside the state. The proof was that he received the liquors in bottles packed in boxes, sometimes a hundred bottles in a box; that he took them out and placed them on a shelf, and sold them by the single bottle, quarts and pints. Upon the trial below, the court affirmed both of defendant’s points, and instructed the jury that if he was the agent of an importer, and the sales were in the original packages of commerce, he could not be convicted. Complaint is now made that the learned court did not instruct the jury as to what constituted an “ original package of commerce.” It is a sufficient answer to this objection to say that the court was not called upon for any such instruction. Both parties seem to have left this matter to the jury and they have settled it without much difficulty. The first assignment is disposed of by what was said in Commonwealth v. Zelt, ante, 615, decided with this case.
Judgment affirmed; audit is now ordered that the defendant surrender himself forthwith to the custody of the high sheriff of Washington county, for confinement in accordance with the sentence of the court below.